DETAILED ACTION
Applicant: KIM, Kwang Oh; WANG, YiBing Michelle; & SIDDIQUE, Radwanul Hasan
Assignee: Samsung Electronics Co., LTD.
Attorney: Hosoon LEE (Reg. No.: 56,737)
Filing: Non-Provisional Application filed 23 July 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application claims priority to Prov. App. 63/030,904 filed 27 May 2020. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed 07/23/2020 & 11/09/2021 have been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numeral – 600 shown in Figure 6A has been used in the Specification with various reference names.  For example, “array 600, a hybrid pixel 600” (¶60) which creates confusion over reference numeral 600 and should be amended for consistency to read "array 600
Reference name – hybrid pixel has been used to designate both 600 and 601 (¶¶59-60), which creates confusion over reference name – hybrid pixel and reference numeral 600 (since it is associated with other reference names) and the Specification should be amended for consistency to read “hybrid pixel 601”.
Reference numeral – 610 shown in Figure 6B has been used in the Specification with various reference names.  For example, “the array 610 . . . to the array 610 as depicted . . . extend from the hybrid pixels 610” (¶64) which creates confusion over reference numeral 610 and should be amended for consistency to read "array 610" and a new reference numeral for hybrid pixel in Figure 6B, if appropriate.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 59-60 – includes the phrase “another array 600 of hybrid pixels 601 . . . The array 600 . . . In the array 600, a hybrid pixel 600” which creates confusion over reference name – hybrid pixel and reference numeral 600 (since it is associated with other reference names) and the Specification should be amended for consistency to read “hybrid pixel 601”.
Paragraph 60 – includes the phrase “array 600, a hybrid pixel 600” (¶60) which creates confusion over reference numeral 600 and should be amended for consistency to read "array 600".
Paragraph 64 – includes the phrase “the array 610 . . . to the array 610 as depicted . . . extend from the hybrid pixels 610” (¶64) which creates confusion over reference numeral 610 and should be amended for consistency to read "array 610" and a new reference numeral for hybrid pixel in Figure 6B, if appropriate.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 includes the phrase “the resistive microbolometer sensor portion uses no bias current” which is indefinite since it is unclear how a sensor portion could operate without electrical connections, i.e. bias current, from the Specification it appears this limitation is referring to “no DC bias current”, e.g. “a resistive microbolometer that has a low self-heating characteristic because no DC biasing is used” (Spec., ¶31).  The claim should be amended to “uses no DC bias current” to make it 
Claim 8 includes the phrase “wherein the output path is shared by one of four visible image sensor portions, and eight visible image sensor portions” which is indefinite since it is unclear if the “one of four visible image sensor portions” is different, the same, or a subset of the “eight visible image sensor portions”.  It is also unclear if the “output path” is shared with the “eight visible image sensor portions” or how the “eight visible image sensor portions” are related to the “pixel for an image sensor” and the other claimed structure.  Further detail must be added to define the relationship between the “pixel”, the other claimed structure, and the “eight visible image sensor portions”.  For purposes of examination, a reference that has at least eight visible image sensor portions will correspond to the claimed feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9, 11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 2010/0084556) and Park et al. (US Pub. 2017/0330053).
Regarding claim 1, Oh et al. discloses a pixel for an image sensor (Fig. 4 optical-infrared composite sensor), comprising:
a resistive microbolometer sensor portion (102; ¶¶11-12 – microbolometer made from vanadium oxide (VOx) or amorphous silicon (a-Si) – same material as applicants) that outputs a signal corresponding to an infrared (IR) image (401; ¶42 – infrared radiation sensed by 102 forming an optical-infrared composite image) sensed by the resistive microbolometer sensor portion (102);

    PNG
    media_image1.png
    382
    959
    media_image1.png
    Greyscale

a visible image sensor portion (104) that outputs a signal corresponding to a visible image sensed (401; ¶42 – visible light sensed by 104 forming an optical-infrared composite image) by the visible image sensor portion (104); and
an output path (Fig. 4 processing unit 401; Fig. 7 optical-infrared image signal) that is shared by the resistive microbolometer sensor portion (102) and the visible image sensor portion (104), the signal corresponding to a fused image based on the IR image and the visible image (¶17 – generate composite image from infrared sensor and visible sensor).
However, Oh et al. fails to disclose the output path being controlled to selectively output signals corresponding to the IR image, the visible image, or the fused image.
In a related field of endeavor, Park et al. discloses a pixel for an image sensor (Fig. 5 image sensor 510
a infrared sensor portion (510; ¶80 – sensor 510 includes an IR sensor portion) that outputs a signal corresponding to an infrared (IR) image sensed by the infrared sensor portion (¶80 IR image);

    PNG
    media_image2.png
    579
    1027
    media_image2.png
    Greyscale

a visible image sensor portion (510; ¶80 – sensor 510 includes RGB portion for visible wavelengths) that outputs a signal corresponding to a visible image sensed by the visible image sensor portion (¶80 RGB image); and
an output path (Fig. 5 – output to processor 520) that is shared by the infrared sensor portion and the visible image sensor portion (¶80), the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image, or a fused image based on the IR image and the visible image (Fig. 1 – depending on light conditions the visible image will be used, the IR image will be used, or a fused image will be used).

    PNG
    media_image3.png
    525
    773
    media_image3.png
    Greyscale

In view of the ability to avoid parallax issues by utilizing a sensor with visible light portions and an infrared portion that selectively outputs the signal based on lighting conditions as is disclosed in Park et al. at Paragraphs 42-43, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park et al. with the teachings of Oh et al. to control which image data is used for the eventual image and to prevent parallax issues with a multispectral system.

Regarding claim 2, Oh et al. further discloses wherein the resistive microbolometer sensor portion (Oh et al.: 102) uses no bias current (¶¶11-12 – same material as applicants).
Regarding claim 3, Oh et al. further discloses wherein the visible image sensor portion (104) comprises a photodiode (¶5 – CMOS or CCDs use a silicon photodiode; ¶41 optical/visible sensor is CMOS or CCD).
Regarding claim 6, Park et al. further discloses wherein the output path (Park et al.: Fig. 5) is further shared with a visible image sensor portion of at least one additional pixel (510; ¶80 – sensor 510 includes RGB portion for three visible wavelengths), the visible image sensor portion of the additional pixel (510; ¶80) outputting a signal corresponding to a visible image sensed by the visible image sensor portion of the additional pixel (¶80 RGB image), and wherein the output path being further controlled to selectively output the signal corresponding to the IR image (510; ¶80 – IR image), the signal 510; ¶80), the fused image based on the IR image and the visible image (Fig. 1), or the signal corresponding to a visible image of the additional pixel (Fig. 1; Fig. 5 single-4-color image sensor 510).
Regarding claim 7, Park et al. further discloses wherein the output path is shared by two visible image sensor portions (Fig. 5 sensor 510 processor 520 – output to processor 520).
Regarding claim 9, Oh et al. further discloses wherein a resistance of the resistive microbolometer sensor portion (Oh et al.: 102; ¶¶11-12) varies based on an amount of IR energy absorbed by the resistive microbolometer sensor portion (¶¶11-12 – same material as applicants).
Regarding claim 11, Oh et al. further discloses wherein the resistive microbolometer sensor portion senses a longwave infrared image (Oh et al.; ¶46 absorb infrared radiation of 10 μm wavelength – inside LWIR range).
Regarding claim 17, Oh et al. discloses a pixel for an image sensor (Fig. 4 optical-infrared composite sensor), comprising:
a resistive microbolometer sensor portion (102; ¶¶11-12 – microbolometer made from vanadium oxide (VOx) or amorphous silicon (a-Si) – same material as applicants) that outputs a signal corresponding to an infrared (IR) image (401; ¶42 – infrared radiation sensed by 102 forming an optical-infrared composite image) sensed by the resistive microbolometer sensor portion (102);

    PNG
    media_image1.png
    382
    959
    media_image1.png
    Greyscale

a visible image sensor portion (104) that outputs a signal corresponding to a visible image sensed (401; ¶42 – visible light sensed by 104 forming an optical-infrared composite image) by the 104), the visible image sensor portion (104) comprising a photodiode (¶5 – CMOS or CCDs use a silicon photodiode; ¶41 optical/visible sensor is CMOS or CCD); and
an output path (Fig. 4 processing unit 401; Fig. 7 optical-infrared image signal) that is shared by the resistive microbolometer sensor portion (102) and the visible image sensor portion (104), the signal corresponding to a fused image based on the IR image and the visible image (¶17 – generate composite image from infrared sensor and visible sensor).
However, Oh et al. fails to disclose the output path being controlled to selectively output signals corresponding to the IR image, the visible image, or the fused image.
In a related field of endeavor, Park et al. discloses a pixel for an image sensor (Fig. 5 image sensor 510), comprising:
a infrared sensor portion (510; ¶80 – sensor 510 includes an IR sensor portion) that outputs a signal corresponding to an infrared (IR) image sensed by the infrared sensor portion (¶80 IR image);

    PNG
    media_image2.png
    579
    1027
    media_image2.png
    Greyscale

a visible image sensor portion (510; ¶80 – sensor 510 includes RGB portion for visible wavelengths) that outputs a signal corresponding to a visible image sensed by the visible image sensor portion (¶80 RGB image); and
an output path (Fig. 5 – output to processor 520) that is shared by the infrared sensor portion and the visible image sensor portion (¶80), the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image, or a fused image based Fig. 1 – depending on light conditions the visible image will be used, the IR image will be used, or a fused image will be used).

    PNG
    media_image3.png
    525
    773
    media_image3.png
    Greyscale

In view of the ability to avoid parallax issues by utilizing a sensor with visible light portions and an infrared portion that selectively outputs the signal based on lighting conditions as is disclosed in Park et al. at Paragraphs 42-43, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park et al. with the teachings of Oh et al. to control which image data is used for the eventual image and to prevent parallax issues with a multispectral system.

Regarding claim 20, Park et al. further discloses wherein the output path (Park et al.: Fig. 5) is shared with at least one additional pixel (510; ¶80 – sensor 510 includes RGB portion for three visible wavelengths).
	
Claims 4-5, 8, 10, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 2010/0084556) and Park et al. (US Pub. 2017/0330053) as applied to claims 1, 6, 9, and 17, respectively, above, and further in view of Jiang et al. (US Pat. 9,741,761).
Oh et al. and Park et al. disclose the pixel of claim 1, and Park et al. discloses three visible sensor portions (Park et al.: 510; ¶80), but they are silent regarding an array of pixels.
In a related field of endeavor, Jiang et al. discloses a pixel for an image sensor (Jiang et al.: Fig. 1a basic pixel array arrangement 100; C.6:L.56-65) including: an infrared sensor portion (115), a visible image sensor portion (105,110,120), and an output path (Fig. 7 sensor 725 outputs to image processor 740), wherein the pixel comprises one pixel (Fig. 1a 100) of an array of pixels (Fig. 1b; C.7:L.3-21 – pixel array may vary depending on the application).
In view of the ability to obtain a pixel array of a repeating pattern of a size suited for an application as is disclosed in Jiang et al. at Columns 6-7 and in view of the ability to obtain composite images with a visible light sensor and infrared light sensor facing the same direction and covering the same area as is disclosed in Oh et al. at Figure 4 and Paragraph 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang et al. with the teachings of Oh et al. and Park et al. to expand the number of pixels using a repeating pattern to obtain an array suitable for given application with varying wavelengths/visible colors and corresponding infrared light sensors underneath the visible optical sensors in vacuum-package the infrared sensor and avoid parallax issues.

Regarding claim 5, Oh et al., Park et al., and Jiang et al. further disclose wherein the array of pixels comprises one or more additional pixels (Park et al.: 510; ¶80 – 4 colors corresponds to array of pixels; Jiang et al.: Fig. 1b; C.7:L.3-21) comprising:
a resistive microbolometer sensor portion (Oh et al.: 102; ¶¶11-12) that outputs a signal corresponding to an infrared (IR) image (Oh et al.: 401; ¶42) sensed by the resistive microbolometer sensor portion (102) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4);
a visible image sensor portion (Oh et al.: 104) that outputs a signal corresponding to a visible image sensed (401; ¶42) by the visible image sensor portion (104), the visible image sensor portion (104) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4
an output path (Park et al.: Fig. 5 – output to processor 520) that is shared by the infrared sensor portion and the visible image sensor portion (Park et al.: ¶80) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4), the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image, or a fused image based on the IR image and the visible image (Park et al.: Fig. 1 – depending on light conditions the visible image will be used, the IR image will be used, or a fused image will be used).
Regarding claim 8, Oh et al., Park et al., and Jiang et al. further disclose wherein the output path (Park et al.: Fig. 5 – output to processor 520; Jiang et al.: Fig. 7 sensor 725 outputs to image processor 740) is shared by one of four visible image sensor portions (Oh et al.: Fig. 4 visible sensor portions 104; Jiang et al.: Fig. 1b; C.6:L.56-C.7:L.21), and eight visible image sensor portions (Jiang et al.: Fig. 1b; C.6:L.56-C.7:L.21).
Regarding claim 10, Oh et al. and Jiang et al. further disclose wherein the resistive microbolometer sensor portion senses a near infrared image (Oh et al.: 102; ¶¶11-12; Jiang et al.: C.6:L.56-65 NIR pixel).
Regarding claim 18, Oh et al. and Park et al. disclose the pixel of claim 17, and Park et al. discloses three visible sensor portions (Park et al.: 510; ¶80), but they are silent regarding an array of pixels.
In a related field of endeavor, Jiang et al. further wherein the pixel comprises one pixel (Fig. 1a 100) of an array of pixels (Fig. 1b; C.7:L.3-21 – pixel array may vary depending on the application).
In view of the ability to obtain a pixel array of a repeating pattern of a size suited for an application as is disclosed in Jiang et al. at Columns 6-7 and in view of the ability to obtain composite images with a visible light sensor and infrared light sensor facing the same direction and covering the same area as is disclosed in Oh et al. at Figure 4 and Paragraph 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang et al. with the teachings of Oh et al. and Park et al. to expand the number of pixels using a repeating pattern to obtain an array suitable for given application with varying wavelengths/visible colors and corresponding infrared light sensors underneath the visible optical sensors in vacuum-package the infrared sensor and avoid parallax issues.

Regarding claim 19, Oh et al., Park et al., and Jiang et al. further disclose wherein the array of pixels comprises one or more additional pixels (Park et al.: 510; ¶80 – 4 colors corresponds to array of pixels; Jiang et al.: Fig. 1b; C.7:L.3-21) comprising:
a resistive microbolometer sensor portion (Oh et al.: 102; ¶¶11-12) that outputs a signal corresponding to an infrared (IR) image (Oh et al.: 401; ¶42) sensed by the resistive microbolometer sensor portion (102) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4);
a visible image sensor portion (Oh et al.: 104) that outputs a signal corresponding to a visible image sensed (401; ¶42) by the visible image sensor portion (104), the visible image sensor portion (104) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4); and
a second output path (Jiang et al.: C.10:L.65-C.11:L.13 – multiple photosensitive pixels with multiple transfer gates and transfer electrodes corresponding to “second output path” to processor 740) that is shared by the resistive microbolometer sensor portion (Oh et al.: 102) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4) and the visible image sensor portion (Oh et al.: 104) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4), the second output path being controlled to selectively output the signal (Park et al.: Fig. 1 – depending on light conditions the visible image will be used, the IR image will be used, or a fused image will be used) corresponding to the IR image sensed by the resistive microbolometer sensor portion (Oh et al.: 102) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4), a fused image based on the IR image and the visible image (Oh et al.: ¶17; Park et al.: Fig. 1) of the additional pixel (Jiang et al.: Fig. 1b; Oh et al.: Fig. 4), or the signal corresponding to the visible image sensed by the visible image sensor portion of the additional pixel (Park et al.: Fig. 1 – depending on light conditions the visible image will be used, the IR image will be used, or a fused image will be used).

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 2010/0084556), Park et al. (US Pub. 2017/0330053), and Jiang et al. (US Pat. 9,741,761).
Regarding claim 12, Oh et al. discloses an image sensor (Fig. 4 optical-infrared composite sensor
a resistive microbolometer sensor portion (102; ¶¶11-12 – microbolometer made from vanadium oxide (VOx) or amorphous silicon (a-Si) – same material as applicants) that outputs a signal corresponding to an infrared (IR) image (401; ¶42 – infrared radiation sensed by 102 forming an optical-infrared composite image) sensed by the resistive microbolometer sensor portion (102);

    PNG
    media_image1.png
    382
    959
    media_image1.png
    Greyscale

a visible image sensor portion (104) that outputs a signal corresponding to a visible image sensed (401; ¶42 – visible light sensed by 104 forming an optical-infrared composite image) by the visible image sensor portion (104); and
an output path (Fig. 4 processing unit 401; Fig. 7 optical-infrared image signal) that is shared by the resistive microbolometer sensor portion (102) and the visible image sensor portion (104), the signal corresponding to a fused image based on the IR image and the visible image (¶17 – generate composite image from infrared sensor and visible sensor).
However, Oh et al. fails to disclose the output path being controlled to selectively output signals corresponding to the IR image, the visible image, or the fused image and fails to disclose an array of pixels.
In a related field of endeavor, Park et al. discloses an image sensor (Fig. 5 image sensor 510), comprising:
at least one first pixel (510
a infrared sensor portion (510; ¶80 – sensor 510 includes an IR sensor portion) that outputs a signal corresponding to an infrared (IR) image sensed by the infrared sensor portion (¶80 IR image);

    PNG
    media_image2.png
    579
    1027
    media_image2.png
    Greyscale

a visible image sensor portion (510; ¶80 – sensor 510 includes RGB portion for visible wavelengths) that outputs a signal corresponding to a visible image sensed by the visible image sensor portion (¶80 RGB image);
at last one second pixel (510; ¶80 – sensor 510 includes RGB portion for three visible wavelengths) comprising a visible image sensor portion (¶80) that outputs a visible image sensed by the visible image sensor portion (510) of the second pixel (510; ¶80); and
an output path (Fig. 5 – output to processor 520) that is shared by the infrared sensor portion and the visible image sensor portion (¶80), the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image, or a fused image based on the IR image and the visible image (Fig. 1 – depending on light conditions the visible image will be used, the IR image will be used, or a fused image will be used).

    PNG
    media_image3.png
    525
    773
    media_image3.png
    Greyscale

In view of the ability to avoid parallax issues by utilizing a sensor with visible light portions and an infrared portion that selectively outputs the signal based on lighting conditions as is disclosed in Park et al. at Paragraphs 42-43, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park et al. with the teachings of Oh et al. to control which image data is used for the eventual image and to prevent parallax issues with a multispectral system.  However, Park et al. and Oh et al. fail to disclose an array of pixels.
In a related field of endeavor, Jiang et al. discloses an image sensor (Jiang et al.: Fig. 1a basic pixel array arrangement 100; C.6:L.56-65) including: an array of pixels (Fig. 1b), at least one first pixel (100) including: an infrared sensor portion (115), a visible image sensor portion (105,110,120), and an output path (Fig. 7 sensor 725 outputs to image processor 740), wherein the pixel comprises one pixel (Fig. 1a 100) of an array of pixels (Fig. 1b; C.7:L.3-21 – pixel array may vary depending on the application) and at least one second pixel comprising a visible image sensor portion that outputs a visible image sensed by the visible image sensor portion of the second pixel (Fig. 1b; C.7:L.3-21).
In view of the ability to obtain a pixel array of a repeating pattern of a size suited for an application as is disclosed in Jiang et al. at Columns 6-7 and in view of the ability to obtain composite images with a visible light sensor and infrared light sensor facing the same direction and covering the same area as is disclosed in Oh et al. at Figure 4 and Paragraph 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang et al. Oh et al. and Park et al. to expand the number of pixels using a repeating pattern to obtain an array suitable for given application with varying wavelengths/visible colors and corresponding infrared light sensors underneath the visible optical sensors in vacuum-package the infrared sensor and avoid parallax issues.

Regarding claim 13, Oh et al. further discloses wherein the resistive microbolometer sensor portion (Oh et al.: 102) uses no bias current (¶¶11-12 – same material as applicants).
Regarding claim 14, Oh et al., Park et al., and Jiang et al. further disclose wherein the output path (Park et al.: Fig. 5; Jiang et al.: Fig. 7 sensor 725 outputs to image processor 740) is shared by the resistive microbolometer sensor portion (Oh et al.: 102), the visible image sensor portion (Oh et al.: 104) of the first pixel (Oh et al.: Fig. 4; Jiang et al.: Fig. 1b), and the visible image sensor portion (Oh et al.: 104; Jiang et al.: C.7:L.3-21) of the second pixel (Jiang et al.: Fig. 1b; C.7:L.3-21). 
Regarding claims 15-16, Oh et al., Park et al., and Jiang et al. further disclose wherein the output path (Park et al.: Fig. 5 – output to processor 520; Jiang et al.: Fig. 7 sensor 725 outputs to image processor 740) is shared by four visible image sensor portions (Oh et al.: Fig. 4 visible sensor portions 104; Jiang et al.: Fig. 1b; C.6:L.56-C.7:L.21), eight visible image sensor portions (Jiang et al.: Fig. 1b; C.6:L.56-C.7:L.21), and the resistive microbolometer sensor portion (Oh et al.: 102; ¶¶11-12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/868,527 in view of Liddiard (US Pat. 7,791,026). The co-pending claims differ from the instant application claims in that the instant application claims further require the “microbolometer sensor” to be a “resistive microbolometer sensor”.  In view of the ability to facilitate target recognition and very low false alarm rate using resistance microbolometer infrared detectors as is disclosed in Liddiard at the Abstract, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the co-pending claims with Liddiard to increase sensitivity and reduce false alarm rates with resistance microbolometer sensors portions and because the instant application claims utilize an alternative conjunction “or” when further requiring “a fused image”.
Co-Pending 16/868,527 – Claims 1-20
Instant Application – 1-20
1. A pixel for an image sensor, comprising:
a microbolometer sensor portion that outputs a signal corresponding to an infrared (IR) image sensed by the microbolometer sensor portion;
a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion; and
an output path that is shared by the microbolometer sensor portion and the visible image sensor portion, the output path being controlled to selectively output the signal corresponding to the IR image or the signal corresponding to the visible image.

1. A pixel for an image sensor, comprising:
a resistive microbolometer sensor portion that outputs a signal corresponding to an infrared (IR) image sensed by the resistive microbolometer sensor portion;
a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion; and
an output path that is shared by the resistive microbolometer sensor portion and the visible image sensor portion, the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image, or a fused image based on the IR image and the visible image.

12. An image sensor, comprising: 
an array of pixels that includes at least one pixel pair that comprises a first pixel and a second pixel,
the first pixel comprising:
a microbolometer sensor portion that outputs a signal corresponding to an infrared (IR) image sensed by the microbolometer sensor portion;
a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion of the first pixel;

a visible image sensor portion that outputs a visible image sensed by the visible image sensor portion of the second pixel; and
the pixel pair further comprising an output path that is shared by the microbolometer sensor portion, the visible image sensor portion of the first pixel, and the visible image sensor portion of the second pixel, the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image sensed by the visible image sensor portion of the first pixel, or the signal corresponding to the visible image sensed by the visible image sensor portion of the second pixel.

12. An image sensor, comprising:
an array of pixels, at least one first pixel comprising:
a resistive microbolometer sensor portion that outputs a signal corresponding to an infrared (IR) image sensed by the resistive microbolometer sensor portion; and
a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion of the first pixel;

an output path that is shared by the resistive microbolometer sensor portion, the visible image sensor portion of the first pixel, and the visible image sensor portion of the second pixel, the output path being controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image sensed by the visible image sensor portion of the first pixel, a fused image based on the IR image and the visible image of the first pixel, or the signal corresponding to the visible image sensed by the visible image sensor portion of the second pixel.

17. A pixel for an image sensor, comprising:
a microbolometer sensor portion that outputs a signal corresponding to an infrared (IR) image sensed by the microbolometer sensor portion, the microbolometer sensor portion comprising a capacitive microbolometer sensor;
a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion, the visible image sensor portion comprising a photodiode; and

17. A pixel for an image sensor, comprising:
a resistive microbolometer sensor portion that outputs a signal corresponding to an infrared (IR) image sensed by the resistive microbolometer sensor portion;
a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion, the visible image sensor portion comprising a photodiode; and
an output path that is shared by the resistive microbolometer sensor portion and the visible .



This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Syllaois et al. (US Pub. 2007/0170359) – which discloses a fused image from infrared and visible light (Syllaois et al.: Fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884